


Exhibit 10.6

Summary of Standard Compensatory Arrangement for Non-Employee Directors
of the Principal Financial Group, Inc. Board of Directors

        The Principal Financial Group, Inc. board of directors passed a
resolution concerning compensation of non-employee directors at meetings held
August 16-17, 2004. Pursuant to the resolution, effective November 29, 2004, in
addition to compensation paid pursuant to the Principal Financial Group, Inc.
Directors' Stock Plan, Directors who are not officers of the Company shall
receive the following amounts to be paid in cash:

1.An annual retainer of $45,000 for Board service.

2.A meeting fee of $2,500 per day for attendance in person at each regular or
special meeting of the Board.

3.An annual retainer of $15,000 for service as chair of the Audit Committee; an
annual retainer of $10,000 for service as chair of the Human Resources Committee
or the Nominating and Governance Committee; an annual retainer of $5,000 for
service as the presiding director of the board or as chair of any other standing
or ad hoc committee of the Board.

4.A committee meeting fee of $1,500 for attendance in person as a regular or
invited member of the Executive Committee, a standing committee or an ad hoc
committee unless the meeting occurs on the day before or on the day of the Board
meeting, in which case the meeting fee will be $1,300. A meeting fee will be
paid for each day on which the committee meets.

5.A committee or Board meeting fee of $1,000 for participating in a telephone
conference call or videoconference meeting or participants by telephone or
videoconference at the request of the chair as a regular or invited member.

6.Reimbursement for the expenses of attendance at a Board, Executive Committee,
standing committee or ad hoc committee meeting.

        The Chairman of the Board has the authority to pay comparable fees and
expenses to Board members and former Board members in connection with attendance
at other meetings or functions at the request of the Chairman.

        The Chairman of the Board has the authority to determine retainers, fees
and other amounts payable to Board members who start or cease to serve as such
during a Board year or prior to the expiration of a term.

        Pursuant to the Directors Stock Plan, non-employee directors also
receive options to purchase shares of Principal Financial Group, Inc. Common
Stock, equal to $24,000 in Black-Scholes value at grant, at each annual meeting
of shareholders. Except as otherwise determined by the Nominating and Governance
Committee of the Board of Directors, these options become exercisable in four
approximately equal installments on the third, sixth, ninth, and twelfth-month
anniversaries of the grant date, unless a director decides not to run for
re-election at the end of his or her full term, in which case the options
granted become exercisable in four approximately equal installments on the
third, sixth, and ninth-month anniversaries of the grant date, and on the date
that the director's full term of office expires. In addition, each non-employee
director receives $75,000 in restricted stock units upon election/re-election to
office. Unless otherwise determined by the Nominating and Governance Committee,
the forfeiture restrictions with respect to the restricted stock units will
lapse in substantially equal installments from the date of grant to the date of
the end of the term of such director's class, so that portions of each award
vest four times per year. The Company proposes to revise the equity component of
non-employee director compensation in a new Directors Stock Plan subject to
shareholder approval and described in the proxy statement for the 2005 annual
meeting of shareholders.

        Non-employee directors may defer the receipt of the payment of all or a
portion of their retainer and attendance fees under the Company's Deferred
Compensation Plan for Non-Employee Directors. Amounts deferred track the
performance of Principal Financial Group, Inc. common stock. Distributions from
the plan are settled upon retirement from the Board.

--------------------------------------------------------------------------------


